DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frank (PGPub 2019/0161943).
As to claim 1, Frank discloses an alarm device for a construction machine (Paragraph 44: construction machine with alarm), comprising: a first operational information acquisition section for obtaining first operational information indicating a state of at least either a slewing motion or a travel motion of the construction machine (Paragraph 28-29: determining future position of a load unit, which includes determining the driving direction); a zone setting section for setting in the vicinity of the construction machine a warning zone for providing a warning to a person in the vicinity of the construction machine (Fig. 1-2c: illuminating the ground 122) according to the first operational information obtained by the first operational information acquisition section (Paragraph 55: the illuminated ground corresponds predicted future position of the load unit, Paragraph 28-29: the future position is also based on the driving direction); and a display forming section for forming in the warning zone a display that allows the person in the vicinity of the construction machine to visually recognize the warning zone, using visible light (Paragraph 56: the illuminated area is to warn persons in the vicinity).
As to claim 2, Frank discloses wherein the first operational information includes directional information which is information relating to a direction of the at least either the slewing motion or the travel motion of the construction machine (Paragraph 29, 55: direction of vehicle and rotation of the load unit is determined), and the zone setting section sets a position of the warning zone according to the directional information obtained by the first information acquisition section (Paragraph 29, 55: illuminate area based on direction of travel).
As to claim 4, Frank discloses further comprising: a second operational information acquisition section for obtaining second operational information indicating a state of operation of a movable working device mounted on the construction machine (Paragraph 21, 25, 37: detecting load unit rotation), wherein the zone setting section sets the warning zone according to the first operational information obtained by the first operational information acquisition section and the second operational information obtained by the second operational information acquisition section (Paragraph 29, 32: determining a future position of the load unit includes driving direction and rotation of the load unit and illuminate the ground accordingly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (PGPub 2019/0161943) in view of Beggs et al. (PGPub 2012/0025964).
As to claim 3, while Frank discloses determining the speed of the vehicle (Paragraph 29), Frank does not explicitly disclose wherein the first operational information includes speed information which is information relating to a speed of the at least either the slewing motion or the travel motion of the construction machine, and the zone setting section sets a size of the warning zone according to the speed information obtained by the first operational information acquisition section.
Beggs discloses wherein the first operational information includes speed information which is information relating to a speed of the at least either the slewing motion or the travel motion of the construction machine (Paragraph 37: shape of and size of the warning field is based on the speed of the forklift), and the zone setting section sets a size of the warning zone according to the speed information obtained by the first operational information acquisition section (Paragraph 37: shape of and size of the warning field is based on the speed of the forklift).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Frank to detect objects as taught by Beggs.
.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (PGPub 2019/0161943) in view of Ross (US 9567102).
As to claim 5, Frank does not explicitly disclose further comprising: an object detection section capable of detecting an object in the vicinity of the construction machine, wherein the display forming section forms a first display in the warning zone when the object detection section has detected an object in the warning zone, and forms a second display different from the first display in the warning zone when the object detection section has detected no object in the warning zone.
	Ross discloses further comprising: an object detection section capable of detecting an object in the vicinity of the construction machine (col. 1 lines 45-57, col. 2 lines 58-65: project different warning images based on whether a subject is detected), wherein the display forming section forms a first display in the warning zone when the object detection section has detected an object in the warning zone, and forms a second display different from the first display in the warning zone when the object detection section has detected no object in the warning zone (col. 1 lines 45-57, col. 2 lines 58-65: project different warning images based on whether a subject is detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Frank to detect objects as taught by Ross.

As to claim 6, Frank does not explicitly disclose further comprising: an object detection section capable of detecting an object in the vicinity of the construction machine, wherein the zone setting section is capable of setting a plurality of warning zones independent of each other in the vicinity of the construction machine, and when the object detection section has detected an object in one of the plurality of warning zones and no object in the other of the plurality of warning zones, the display forming section displays a first display in the one of the warning zones and forms a second display different from the first display in the other of the warning zones.
	Ross discloses further comprising: an object detection section capable of detecting an object in the vicinity of the construction machine (col. 1 lines 45-57, col. 2 lines 58-65: project different warning images based on whether a subject is detected), wherein the zone setting section is capable of setting a plurality of warning zones independent of each other in the vicinity of the construction machine (Fig. 5, col. 9 lines 11-24: plurality of zones work independently), and when the object detection section has detected an object in one of the plurality of warning zones and no object in the other of the plurality of warning zones, the display forming section displays a first display in the one of the warning zones and forms a second display different from the first display in the other of the warning zones (col. 1 lines 45-57, col. 2 lines 58-65: project different warning images based on whether a subject is detected).

The motivation for such a modification would be for a more dynamic and adaptive system that can react to changing situations and to increase the safety of the system by providing more coverage area.
	As to claim 7, while Frank in view of Ross discloses changing the image when a subject is detected in the warning zones (Ross; col. 2 line 58-65), Frank in view of Ross does not explicitly disclose changing the colors.  However, Frank in view of Ross additionally discloses that it is known in the art to change the color of the images based on detected parameters to create different emphasis for the warning (col. 8 lines 1-15).  Therefore it would have been obvious to one of ordinary skill in the art that the different warning images as disclosed by Frank in view of Ross could use different colors as disclosed by Ross.  Therefore the claim is obvious in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683                                                                                     
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683